      Case 2:18-cv-00369 Document 3 Filed on 10/24/18 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

FRENCH ELLISON TRUCK CENTER,     §
LLC,                             §
                                 §
                    Plaintiff,   §
                                 §
           vs.                   §                       CASE NO. 2:18-cv-00369
                                 §
SOUTH TEXAS TRUCK CENTERS, LLC,  §
MIKE STRICKER, EDWARD HERNANDEZ, §
ALYSSA ROSENBAUM, and            §
JASON MIMS                       §
                                 §
                    Defendants.  §


                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1(a)(1) of the Federal Rules of Civil Procedure, Defendant South Texas

Truck Centers, LLC states that no parent company or publicly traded corporation owns 10% or

more of its stock.



 Dated: October 24, 2018                     Respectfully submitted,

                                             SHOOK, HARDY, & BACON LLP

                                             By: /s/ Sonila Themeli
                                               Sonila Themeli
                                               Attorney-in-charge
                                               Texas Bar No. 24073588
                                               Federal I.D. No.: 2828237
                                               600 Travis St, Suite 3400
                                               Houston, Texas 77002-2926
                                               Tel.: 713-227-8009
                                               Fax: 713-227-9508
                                               Email: sthemeli@shb.com

                                                and
Case 2:18-cv-00369 Document 3 Filed on 10/24/18 in TXSD Page 2 of 3




                                 Justin Johl (to be admitted pro hac vice)
                                 Jessica A.E. McKinney (to be admitted pro
                                 hac vice)
                                 Of Counsel
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108-2613
                                 Telephone: 816-474-6550
                                 Facsimile: 816-421-5547
                                 Email: jjohl@shb.com
                                       jamckinney@shb.com

                               ATTORNEYS FOR DEFENDANTS




                                 2
      Case 2:18-cv-00369 Document 3 Filed on 10/24/18 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2018, the above and foregoing document was filed

electronically through the Court’s CM/ECF system on all known counsel of record addressed as

follows:

                            Richard G. Garza
                            Texas Bar No. 07737200
                            Matthew J. Swantner
                            Texas Bar No. 24066169
                            Amanda N. Crouch
                            Texas Bar No. 24077401
                            JACKSON WALKER LLP
                            112 East Pecan Street, Suite 2400
                            San Antonio, Texas 78205
                            Telephone:     (210) 978-7700
                            Facsimile:     (210) 978-7790
                            Email: rgarza@jw.com
                                   jstruble@jw.com
                                   acrouch@jw.com

                            Attorneys for Plaintiff


                                              /s/ Sonila Themeli
                                                   Sonila Themeli




                                              3
